UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6346


MICHAEL HENRY SHAHAN,

                    Petitioner - Appellant,

             v.

J. RAY ORMOND, Warden for FCC Petersburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00200-HEH-RCY)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Henry Shahan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Henry Shahan, a federal prisoner, appeals the district court’s order granting

Respondent’s motion for summary judgment and denying relief on Shahan’s 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis, deny Shahan’s motion to appoint

counsel, and affirm for the reasons stated by the district court. Shahan v. Ormond,

No. 3:18-cv-00200-HEH-RCY (E.D. Va. Dec. 19, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2